DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, and 20 have been amended.
Claims 4 and 12 have been canceled.
Claims 1-3, 5-11, 13-20 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 7-10, filed 24 May 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. 101 rejections have been withdrawn.

35 U.S.C. § 102
Applicant’s remarks, see Page(s) 10-13, filed 24 May 2022, with respect to the 35 U.S.C. § 102 rejections, have been fully considered and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. 102 rejections have been withdrawn. However, additional 35 U.S.C. 103 rejections have been presented below.




35 U.S.C. § 103
Applicant’s remarks, see Page(s) 10-13, filed 24 May 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Dumas (U.S. Pre-Grant Pub. No. 20190244498), in further view of Yu (U.S. Pre-Grant Pub. No. 20180202820).
In regards to claim 1, Hodge teaches the following limitations:
A system comprising: one or more ridehail vehicles; a mobile device; at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor (Hodge: ¶35-39, ¶41, ¶118-120 disclose a ridesharing system comprising rideshare vehicles, mobile devices, processors, and memory), cause the at least one processor to:
receive a digital identifier of a user at a first location (Hodge: ¶11, ¶13, ¶71 disclose that the system may receive rider facial recognition profiles),
wherein the digital identifier is obtained by one or more video capture devices located in (1) an environment of the one or more ridehail vehicles and the user and/or (2) located on the one or more ridehail vehicles (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users);
determine, based on the first location, a first ridehail vehicle of the one or more ridehail vehicles to assign to the user (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose determining a user location based on camera location and may assign a vehicle/driver to a user based on their pick-up location).

Although Hodge teaches utilizing a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and determining a user location based on camera location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96), Hodge does not explicitly state receiving updated location information based on facial recognition.
However, Dumas teaches receive an updated digital identifier of the user at a second location from a traffic camera or a video capture device associated with infrastructure at the second location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶151-155 disclose a system for tracking user location using cameras and facial recognition technology, wherein the system may receive user identifier information from the mounted cameras to determine the location of the user), the updated digital identifier including at least a facial recognition determination at the second location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶150-155 disclose a system for tracking user location using cameras and facial recognition technology).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location information based on facial recognition, as taught by Dumas, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “determine, at different instances, the determined location of the mobile device… and track, using the camera system, the person that continues to appear in the field of view of the one or more cameras” (Dumas: ¶13).
Furthermore, although Dumas teaches performing a facial recognition and determining a user location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶151-155), Hodge and Dumas do not explicitly state assigning a secondary vehicle to the user based on the updated user location information.
However, Yu teaches determine, based on the updated digital identifier, a second ridehail vehicle of the one or more ridehail vehicles to assign to the user, wherein the second ridehail vehicle replaces the first ridehail vehicle, and wherein the second ridehail vehicle is closer in proximity to the second location than the first ridehail vehicle (Yu: ¶17-18, ¶60, ¶69-70 disclose receiving information related to an alternate pick up location and assigning a second service provider to the user based on the updated pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle reassignment, as taught by Yu, into the system and method of Hodge and Dumas. One of ordinary skill in the art would have been motivated to make this modification in order to “complete the service request earlier than the service provider that accepted a service invitation, such as when the second service provider is currently located closer to the second service location than the original service provider” (Yu: ¶69).

In regards to claim 2, Hodge, Dumas, and Yu teach the system of claim 1. Dumas further teaches wherein the facial recognition determination comprises a first facial recognition determination, and wherein the digital identifier of the user is based on a second facial recognition determination at the first location, and wherein the first facial recognition determination and the second facial recognition determination are associated with the user traveling from the first location to the second location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶151-155 disclose a system for tracking user location using cameras and facial recognition technology, wherein the system may receive user identifier information from the mounted cameras to determine the location of the user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location information based on facial recognition, as taught by Dumas, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “determine, at different instances, the determined location of the mobile device… and track, using the camera system, the person that continues to appear in the field of view of the one or more cameras” (Dumas: ¶13).

In regards to claim 3, Hodge, Dumas, and Yu teach the system of claim 2. Hodge further teaches wherein the first location of the user is verified by a geolocation of the mobile device, wherein the mobile device is associated with the user (Hodge: ¶71, ¶87 disclose determining GPS location information from a user’s mobile device in order to verify a user’s location).

In regards to claim 6, Hodge, Dumas, and Yu teach the system of claim 1. Yu further teaches determine that a third ridehail vehicle of the one or more ridehail vehicles is capable of reaching the user before the second ridehail vehicle; and assign the third ridehail vehicle to the user (Yu: ¶17-18, ¶60, ¶69-70 disclose receiving information related to an alternate pick up location and assigning an alternative service provider to the user based on the updated pickup location).
Yu teaches the reassignment of service providers based on updated pickup location information. Therefore, additional iteration of the taught feature would be obvious to try, by one of ordinary skill in the art at the time of the invention, to perform the reassignment of service providers and to incorporate it into the system of Hodge, Dumas, and Yu since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

In regards to claim 7, Hodge, Dumas, and Yu teach the system of claim 6. Yu further teaches receive an indication from the user to cease reassignment; and assign the first ridehail vehicle to the user (Yu: ¶66, ¶70, ¶92 discloses receiving consent from the user regarding the vehicle reassignment, therefore, the user can deny the reassignment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle reassignment consent, as taught by Yu, into the system and method of Hodge and Dumas. One of ordinary skill in the art would have been motivated to make this modification in order to “complete the service request earlier than the service provider that accepted a service invitation, such as when the second service provider is currently located closer to the second service location than the original service provider” (Yu: ¶69).

In regards to claim 8, Hodge, Dumas, and Yu teach the system of claim 1. Hodge further teaches wherein the computer-executable instructions further cause the at least one processor to: perform dual authentication of the user, wherein dual authentication comprises verifying two types of user identification data including at least the digital identifier of the user, a first geolocation of the mobile device, a mobile device identification number, or biometric information for the user (Hodge: ¶11, ¶13, ¶71, ¶87, ¶110-111 disclose a authentication process using mobile device location information and biometric information).

In regards to claim 9, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 9.

In regards to claim 10, Hodge, Dumas, and Yu teach the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 10.

In regards to claim 11, Hodge, Dumas, and Yu teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 14, Hodge, Dumas, and Yu teach the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 14.

In regards to claim 15, Hodge, Dumas, and Yu teach the method of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 15.

In regards to claim 16, Hodge, Dumas, and Yu teach the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.	

In regards to claim 17, Hodge teaches:
A system comprising: one or more ridehail vehicles; a mobile device; at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor (Hodge: ¶35-39, ¶41, ¶118-120 disclose a ridesharing system comprising rideshare vehicles, mobile devices, processors, and memory), cause the at least one processor to:
receive, from a mobile device, a request for a ridehail transportation service (Hodge: ¶10-11, ¶71 disclose receiving a request for a ride);
determine a first location of a user requesting the ridehail transportation service, wherein a location of the user is determined through a first digital identifier, wherein the first digital identifier comprises at least a first facial recognition determination performed by a first video capture device in an environment of the user (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and may determine a user location based on camera location); 
determine, based on the first location of the user, a first ridehail vehicle to assign to perform the ridehail transportation service (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may determine a user location based on camera location and assign a vehicle/driver to a user based on their pick-up location).

Although Hodge teaches utilizing a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and determining a user location based on camera location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96), Hodge does not explicitly state receiving updated location information based on facial recognition.
However, Dumas teaches determine, based on a second digital identifier for the user, a second location, wherein the second location is different than the first location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶151-155 disclose a system for tracking user location using cameras and facial recognition technology, wherein the system may receive user identifier information from the mounted cameras to determine the location of the user), and wherein the second digital identifier comprises a second facial recognition determination performed by a traffic camera or a video capture device associated with infrastructure at the second location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶150-155 disclose a system for tracking user location using mounted street cameras and facial recognition technology).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location information based on facial recognition, as taught by Dumas, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “determine, at different instances, the determined location of the mobile device… and track, using the camera system, the person that continues to appear in the field of view of the one or more cameras” (Dumas: ¶13).
Furthermore, although Dumas teaches performing a facial recognition and determining a user location (Dumas: ¶28-29, ¶33, ¶37, ¶136, ¶151-155), Hodge and Dumas do not explicitly state assigning a secondary vehicle to the user based on the updated user location information.
However, Yu teaches determine, based on the second location of the user, a second ridehail vehicle to assign to perform the ridehail transportation service, wherein the second ridehail vehicle is in closer proximity to the second location than the first ridehail vehicle (Yu: ¶17-18, ¶60, ¶69-70 disclose receiving information related to an alternate pick up location and assigning a second service provider to the user based on the updated pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle reassignment, as taught by Yu, into the system and method of Hodge and Dumas. One of ordinary skill in the art would have been motivated to make this modification in order to “complete the service request earlier than the service provider that accepted a service invitation, such as when the second service provider is currently located closer to the second service location than the original service provider” (Yu: ¶69).

In regards to claim 18, Hodge, Dumas, and Yu teach the system of claim 17. Hodge further teaches wherein the computer-executable instructions further cause the at least one processor to: perform dual authentication of the user, wherein dual authentication comprises verifying two types of user identification data including at least a second facial recognition of a user, a second geolocation of the mobile device, a mobile device identification number, or biometric information for the user (Hodge: ¶11, ¶13, ¶71, ¶87, ¶110-111 disclose a authentication process using mobile device location information and biometric information).

In regards to claim 20, Hodge, Dumas, and Yu teach the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 20.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Dumas (U.S. Pre-Grant Pub. No. 20190244498), in further view of Yu (U.S. Pre-Grant Pub. No. 20180202820) and Kamhi (U.S. Pre-Grant Pub. No. 20170343375).
In regards to claim 5, Hodge, Dumas, and Yu teach the system of claim 1. Although Hodge teaches monitoring the location of the rider and driver as they approach the pickup location (Hodge: ¶71), Hodge does not explicitly teach providing walking navigation instructions to a user.
However, Kamhi teaches determine navigation instructions, wherein the navigation instructions provide an indication of a walking path for the user to take in order to reach the first ridehail vehicle (Kamhi: ¶46, ¶132-133, ¶137 disclose providing, to the user, walking navigation instructions to the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation instructions, as taught by Kamhi, into the system and method of Hodge, Dumas, and Yu. One of ordinary skill in the art would have been motivated to make this modification in order to “save the user effort and time and in those and other ways provide added safety for the user” (Kamhi: ¶187).

In regards to claim 13, Hodge, Dumas, and Yu teach the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 13.

In regards to claim 19, Hodge, Dumas, and Yu teach the system of claim 17. Although Hodge teaches monitoring the location of the rider and driver as they approach the pickup location (Hodge: ¶71), Hodge does not explicitly teach providing walking navigation instructions to a user.
However, Kamhi teaches send navigation instructions to the mobile device, wherein the navigation instructions provide an indication of a walking path for the user to take in order to reach the second ridehail vehicle (Kamhi: ¶46, ¶132-133, ¶137 disclose providing, to the user, walking navigation instructions to the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation instructions, as taught by Kamhi, into the system and method of Hodge, Dumas, and Yu. One of ordinary skill in the art would have been motivated to make this modification in order to “save the user effort and time and in those and other ways provide added safety for the user” (Kamhi: ¶187).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628